           Case 1:13-cr-00884-CM Document 74 Filed 02/14/20 Page 1 of 4


                                                    it..• '.'J,;,-;-, ,,
                                                               i..J_;,~_,
                                                                            c;nN'Y
                                                                            0.l,
                                                        1
                                                            r.=,oCUUEiS:T
     UNITED STATES DISTRICT COURT
                                                    ·1

                                                         II ELECTRONICALLY FILED
     SOUTHERN DISTRICT OF NEW YORK
                                                X
                                                    \1 DCC#:_
                                                    11 ); .\'"!';;: VF :-:~:
                                                                                 h
                                                                                      t I -.
                                                                                     c)., I~ 00~;
                                                     ,,                                         '

     UNITED STATES OF AMERICA

               -v.-                                                 NOLLE PROSEQUI

     SANDEEP AGGARWAL,                                              13 Cr. 884 (CM)

                       Defendant.

                                    -   -   -   X


               1.     The filing of this nolle prosequi will dispose of

     this case against SANDEEP AGGARWAL, the defendant.

               2.     On or about November 8, 2013, SANDEEP AGGARWAL,

     the defendant, waived indictment and Information 13 Cr. 884 (CM)
,,   (the "Information") was filed, which charged AGGARWAL with

     conspiring to commit securities fraud, in violation of Title 18,

     United States Code, Section 371 (Count One) and committing

     securities fraud, in violation of Title 15, United States Code,

     Sections 78j (b) and 78ff, Title 17, Code of Federal Regulations,

     Section 240.l0b-5 and Section 240.10b5-2, and Title 18, United

     States Code, Section 2 (Count Two).                  The charges in the

     Information related to material, non-public information ("MNPI")

     about a planned corporate partnership between Yahoo, Inc.

     ("Yahoo") and Microsoft Corporation ("Microsoft").

               3.     On or about November 8, 2013, SANDEEP AGGARWAL,

     the defendant, pleaded guilty to Counts One and Two of the

     Information pursuant to a cooperation plea agreement with the
      Case 1:13-cr-00884-CM Document 74 Filed 02/14/20 Page 2 of 4




Government.       The defendant has not been sentenced.

             4.    On or about July 30, 2013, the U.S. Securities and

Exchange Commission (the ~sEC") filed an amended complaint

against SANDEEP AGGARWAL, the defendant, related to MNPI about

the Yahoo-Microsoft partnership.         SEC v. Aggarwal, No. 13 Cv.

5185 (RMB)    (S.D.N.Y.).    On December 6, 2013, the Court in that

matter entered a judgment against AGGARWAL, on consent,

enjoining him from future violations of the securities laws.

The judgment further ordered AGGARWAL to pay a civil penalty

upon motion by the SEC.       Additionally, on or about January 8,

2014, the SEC barred AGGARWAL from associating with any broker,

dealer, investment adviser, municipal securities dealer,
                                                                            Ii
                                                                        -   i

municipal adviser, transfer agent, or nationally recognized                 i!
statistical ratings agency, and from participating in any                    ~
                                                                             I
offering of penny stock.       On or about February 13, 2020, the           '

SEC, with the consent of AGGARWAL, requested that the Court in

the civil matter enter a final judgment against AGGARWAL,

enjoining him from future violations of the securities laws and

ordering him to pay a civil penalty of $32,428.95.

             5.     Based on all of the circumstances, including (1)

legal developments subsequent to the defendant's guilty plea,

namely, United States v. Newman, 773 F.3d 438, 450-51 (2d Cir.

2014), abrogated in part by Salman v. United States, 137 S. Ct.
                                     2
              Case 1:13-cr-00884-CM Document 74 Filed 02/14/20 Page 3 of 4




     420 (2016); (2) the amount of time that has passed since the

     conduct at issue and the resulting diffi~ulty in securing

     evidence related to elements of the charged offenses; and (3)

     the SEC's judgment and bar against SANDEEP AGGARWAL, the

     defendant, the Government has determined that further

     prosecution of AGGARWAL would not be in the interests of

     justice.

                  6.   Accordingly, the Government recommends that an

     order of nolle prosequi be filed as to SANDEEP AGGARWAL, the

     defendant, in the above-captioned matter.
                                                                              I
                                                                              l
,,                                           /s
                                        Drew Skinner                         -1
                                        Daniel Tracer
                                                                               I
                                                                              1i

                                        Assistant United States Attorneys     !
                                        Tel.: (212) 637-1587/-2329            I
                                                                              !'
                                                                              I
     Dated:       New York, New York                                          II
                  February 13, 2020                                           I
                                                                              Ii




                                          3
          Case 1:13-cr-00884-CM Document 74 Filed 02/14/20 Page 4 of 4




             Upon the foregoing recommendation, I hereby direct,

with leave of the Court, that an order of nolle prosequi be

 filed as to SANDEEP AGGARWAL, the defendant, with respect to

. Information 13 Cr. 884 (CM).




                                   G ~ ~ l
                                    United States Attorney
                                    Southern District of New York

 Dated:      New York, New York
             February 13, 2020



 SO ORDERED:


                                    HONORABLE COLLEEN MCMAHON
                                    Chief United States District Judge
                                    Southern District of New York


 Dated:       New York, New York
              February L}_, 2020




                                      4
